DETAILED ACTION
The instant application having Application No. 17/560,524 has a total of 20 claims (numbered 16 to 35) pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the People’s Republic of China on May 24, 2017.  It is noted, however, that applicant has not filed a certified copy of the Chinese application (CN201710375581.0) as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21: On line 2, “identify” should be replaced with –identity–.Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 21, 24, 27, 30, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 11-12, and 20 of U.S. Patent No. 11,243,901. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding patent document discloses transmitting data between an application and a device where there exists a plurality of communication protocol stacks.
Instant Application 17/560,524
Patent No. US 11,243,901
Claim 16
A field programmable gate array (FPGA) device, comprising: an application module; 

a protocol stack module operable to: access a plurality of target devices based on different communication protocols via a physical interface of the FPGA device; 

and a universal access module operable to: receive, from a first target device of the plurality of target devices, first data and a first identity of the application module, the application module acting as a destination of the first data, and transmit the first data to the protocol stack module based on the first identity and predetermined routing information, the protocol stack module being accessible to the first target device via the physical interface.
Claim 1
A field programmable gate array (FPGA) device, comprising: an application; 


a plurality of communication protocol stacks that enable communications with a plurality of target devices based on different communication protocols via a physical interface of the FPGA device; and a universal access communication interface operably connected between the application and the plurality of communication protocol stacks, the universal access communication interface operable to: receive, from the application, first data and a first identity of a first target device of the plurality of target devices, the first target device acting as a destination of the first data; and transmit the first data to a first communication protocol stack of the plurality of communication protocol stacks to enable the first data to be transmitted to the first target device via the physical interface, the transmission of the first data based on the first identity and first routing information comprising a source port identity and a destination port identity for a connection between the application and the first target device to route the first data between the application and the first target device.
Claim 21




















wherein each of the plurality of target devices is assigned a different identify.  
Claim 1
A field programmable gate array (FPGA) device, comprising: an application; 

a plurality of communication protocol stacks that enable communications with a plurality of target devices based on different communication protocols via a physical interface of the FPGA device; 

and a universal access communication interface operably connected between the application and the plurality of communication protocol stacks, the universal access communication interface operable to: receive, from the application, first data and a first identity of a first target device of the plurality of target devices, the first target device acting as a destination of the first data; 

and transmit the first data to a first communication protocol stack of the plurality of communication protocol stacks to enable the first data to be transmitted to the first target device via the physical interface, the transmission of the first data based on the first identity and first routing information comprising a source port identity and a destination port identity for a connection between the application and the first target device to route the first data between the application and the first target device.
Claim 24
wherein the universal access module operable to: receive, from the first target device, a second identity of the target device, the second identity indicating a source of the first data, and transmit the second identity to the protocol stack module together with the first identity.  
Claim 4
wherein the universal access communication interface is further operable to: receive, from the application, a fourth identity of the application in the FPGA device, the fourth identity identifying the application as a source; and transmit, to the first communication protocol stack, the first data in association with the first and the fourth identities.
Claim 27


wherein each of the plurality of connectors is a port of the switch fabric.  

Claim 8
wherein the universal access communication interface includes a plurality of connectors and a switch fabric interconnecting the plurality of connectors, the plurality of connectors being connected with the application and the plurality of communication protocol stacks, respectively.
Claim 30
A method implemented by a field programmable gate array (FPGA) device, the method comprising: receiving, from a first target device of a plurality of target devices, first data and a first identity of a first application module of the FPGA device, the first application module acting as a destination of the first data, and transmitting the first data to a first protocol stack module of a plurality of protocol stack modules based on the first identity and first routing information, the plurality of protocol stack modules being operable to access the plurality of target devices based on different communication protocols via a physical interface of the FPGA device.  
Claim 11
A method implemented at a field programmable gate array (FPGA) device, the FPGA device comprising an application and a plurality of communication protocol stacks, the plurality of communication protocol stacks operable to access a plurality of target devices based on different communication protocols via a physical interface of the FPGA device, the method comprising: receiving, from the application, first data and a first identity of a first target device of the plurality of target devices the first target device acting as a destination of the first data; and transmitting the first data to a first communication protocol stack of the plurality of communication protocol stacks to enable the first data to be transmitted to the first target device via the physical interface, the transmission of the first data based on the first identity and first routing information, the first routing information comprising a port identity at the application and a port identity at the first target device to identify a connection between the application and the first target device to route the first data between the application and the first target device.
Claim 33




further comprising: transmitting, from the first protocol stack module, the first data to the first application module.  
Claim 2
wherein the universal access communication interface is further operable to: receive, from a second communication protocol stack of the plurality of protocol stacks, second data and a second identity of the application, the application acting as a destination of the second data; 

and transmit the second data to the application based on the second identity and second routing information, the second routing information routing the second data between the second communication protocol stack and the application.
Claim 34
further comprising: receiving, from a second target device of the plurality of target devices, second data and a second identity of a second application module of the FPGA device, the second application module acting as a destination of the second data, and transmitting the second data to a second protocol stack module of the plurality of protocol stack modules based on the second identity and second routing information.  
Claim 12
further comprising: receiving second data and a second identity of the application from a second communication protocol stack of the plurality of communication protocol stacks, the application acting as a destination of the second data; and transmitting the second data to the application based on the second identity and second routing information, the second routing information routing the second data between the second communication protocol stack and the application.
Claim 35
A device comprising: 

a processor; 

and memory coupled to the processor; 

and a field programmable gate array (FPGA) device, comprising: an application module; 

a protocol stack module operable to: access a plurality of target devices based on different communication protocols via a physical interface of the FPGA device; and a universal access module operable to: receive, from a first target device of the plurality of target devices, first data and a first identity of the application module, the application module acting as a destination of the first data, and transmit the first data to the protocol stack module based on the first identity and predetermined routing information, the protocol stack module being accessible to the first target device via the physical interface. 
Claim 20
A system, comprising: a resource; 

a processing device; 



and a field programmable gate array (FPGA) device comprising: an application; 

a plurality of communication protocol stacks; 


and a universal access interface operably connected between the application and the plurality of communication protocol stacks, the universal access interface operable to: receive, from the application, data to be transmitted to the resource and an identity of the resource; receive, from the processing device, routing information that comprises an identity of a connection between the application and the resource, the routing information including a port identity at the application and a port identity at the resource; and transmit, based on the routing information, the data to a communication protocol stack in the plurality of communication protocol stacks to enable the data to be transmitted to the resource.



RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data routing.
U.S. PATENT NUMBERS:2008/0117910 A1 – [Paragraphs 0039 and 0047]
2010/0085975 A1
2015/0254088 A1 – [FIG. 8; Paragraphs 0082-0083]
7,636,355 B2
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 16, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181